Name: Commission Regulation (EEC) No 31/90 of 6 January 1990 suspending advance fixing of monetary compensatory amounts, of aid for rape and sunflower seed, peas, field beans and sweet lupins, and dried fodder, and of the refund on rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 5/ 18 . 1 . 90 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 31/90 of 6 January 1990 suspending advance fixing of monetary compensatory amounts, of aid for rape and sunflower seed, peas, field beans and sweet lupins, and dried fodder, and of the refund on rape seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC) No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds f), as last amended by Regulation (EEC) No 2556/70 (10), and in particular the second subparagraph of Article 4 (3) thereof,Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts ('), as last amended by Regulation (EEC) No 1678/89 (2), and in particular Article 11 (2) thereof, Having regard to Council Regulation (EEC) No 1417/78 of 19 June 1978 on the system for dried fodder ("), as last amended by Regulation (EEC) No 11 10/89 (l2), and in particular the second subparagraph of Article 12 (2) thereof, Having regard to Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds (3), as last amended by Regulation (EEC) No 2215/88 (4), and in particular the second subparagraph of Article 8 (3) thereof, Whereas advance fixing of the monetary compensatory amounts introduced by Regulation (EEC) No 1 677/85 f3), of the aids and refunds for oil seeds covered by Regulation (EEC) No 136/66/EEC (14), of the aids for soya beans covered by Regulation (EEC) No 1491 /85 (15), of the aids for peas, field beans and sweet lupins covered by Regulation (EEC) No 1431 /82 (16) and of the aids for dried fodder covered by Regulation (EEC) No 1117/78 ("), may be suspended should the market for the product be or risk being disturbed because of an abnormal situation ; Having regard to Council Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules concerning special measures for soya beans (*), as last amended by Regulation (EEC) No 1231 /89 (6), and in particular the second subparagraph of Article 4 d (2) thereof, Whereas given the present monetary situation and the prevailing uncertainty on the currency exchange markets maintenance of the present arrangements is likely to lead to a speculation and disturbance of the markets ; whereas advance fixing of the amounts, aids and refunds referred to above should therefore be suspended, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins f), as last amended by Regulation (EEC) No 1789/89 (8), and in particular the second subparagraph of Articled 6a (2) thereof, (9) OJ No 125, 26. 6. 1967, p. 2461 /67. ( ,0) OJ No L 275, 19 . 12. 1970, p. 8, (") OJ No L 171 , 28 . 6 . 1978, p. 1 . H OJ No L 118, 29. 4. 1989, p, 1 . H OJ No L 164, 24. 6 . 1985, p. 6. (') OJ No L 310, 21 . 11 . 1985, p. 22. 0 OJ No L 164, 15. 6. 1989, p. 12. 0 OJ No L 163, 22. 6. 1983, p. 44. (4) OJ No L 197, 26. 7. 1988, p. 9. (*) OJ No L 204, 2. 8 . 1985, p. 1 . (6) OJ No L 128 , 11 . 5. 1989, p. 24. O OJ No L 219, 28. 7 . 1982, p. 1 . (8) OJ No L 176, 23. 6 . 1989, p. 11 . H OJ No 172, 30. 9. 1966, p. 3025/66. H OJ No L 151 , 10. 6 . 1985, p. 15 . H OJ No L 162, 12. 6 . 1982, p. 28 . H OJ No L 142, 30. 5 . 1978, p. 1 . No L 5/2 Official Journal of the European Communities 8 . 1 . 90 HAS ADOPTED THIS REGULATION : 2. Advance fixing of aid for rape and sunflower seed, soya beans, peas, field beans and sweet lupins, and dried fodder is suspended for applications lodged between 8 and 10 January 1990 . 3. Applications lodged during these periods shall be invalid. Article 2 This Regulation shall enter into force on 8 January 1990. Article 1 1 . Advance fixing of monetary compensatory amounts and of the refund on rape seed is suspended for applications lodged between 8 and 10 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 1990. For the Commission Ray MAC SHARRY Member of the Commission